                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                                Criminal No. 13-129 (DWF/HB)
                                                               Civil No. 18-1874 (DWF)
                 Respondent-Plaintiff,

v.
                                                                    MEMORANDUM
Frantz Pierre,                                                 OPINION AND ORDER

                 Petitioner-Defendant.



Frantz Pierre, Petitioner-Defendant, Pro Se.

Joseph H. Thompson, Assistant United States Attorney, United States Attorney’s Office,
counsel for the Government.


                                    INTRODUCTION

       This matter is before the Court on Petitioner-Defendant Frantz Pierre’s

(“Petitioner-Defendant”) self-styled pro se motion to reopen habeas proceedings in

accordance with Fed. R. Civ. P. 60(b). (Doc. No. 412.) The United States of America

(the “Government”) opposes Petitioner-Defendant’s motion. (Doc. No. 416.)

       Petitioner-Defendant asserts that his conviction should be vacated on two grounds.

First, he claims that the Court violated Rule 11 of the Federal Rules of Criminal

Procedure when it requested that Government’s counsel conduct portions of the colloquy

during Petitioner-Defendant’s change of plea hearing. Second, he claims that his lawyer

provided ineffective assistance in that he failed to allow Petitioner-Defendant to enter a

conditional plea of guilty that would have allowed Petitioner-Defendant to appeal the
Court’s denial of previous motions by the defense. The Government notes that the

Eighth Circuit has affirmed the Court’s denial of Petitioner-Defendant’s motion to

dismiss and Petitioner-Defendant’s conviction and sentence. Further, the Government

points out that Petitioner-Defendant’s first petition under 28 U.S.C. § 2255, alleging the

same grounds for relief, was denied on the merits.

        For the reasons set forth below, the Court respectfully denies

Petitioner-Defendant’s motion.

                                     BACKGROUND

        An abbreviated version of the procedural history and record is provided because

the Court examined both at length in its Memorandum and Order denying

Petitioner-Defendant’s previous challenge to his sentence. (Doc. No. 400.)

        On June 9, 2016, Petitioner-Defendant was convicted and sentenced to 210

months in prison. (Doc. No. 343 at 1.) All but 36 months of that sentence were to run

concurrently to the 208-month sentence imposed in the Southern District of Florida. (Id.

at 2.) Additionally, Petitioner-Defendant was sentenced to 3 years of supervised release.

(Id. at 3.)

        Petitioner-Defendant filed a pro se motion on June 29, 2018 pursuant to 28 U.S.C.

§ 2255. (Doc. No. 388.) He first asserted that the Court violated Rule 11 of the Federal

Rules of Criminal Procedure when it asked the Assistant United States Attorney to

conduct portions of the colloquy during the change of plea hearing. (Id. at 3.) Second,

Petitioner-Defendant asserted that his attorney was ineffective for failing to allow him to

enter into a conditional guilty plea which would allow him to appeal this Court’s denial


                                              2
of his motion to dismiss on double jeopardy and denial of his motion to suppress bank

records. (Id.)

       This Court denied the motion on October 18, 2018, reasoning that the record

entirely foreclosed any notion or finding that Petitioner-Defendant received ineffective

assistance of counsel under Strickland. (Doc. No. 400.) Not only was there not any

actual prejudice to Petitioner-Defendant, but based on the record, the Court could not

envision any evidence that it could have received or any procedures it could have

followed that would have affected the outcome of the case. (Id.) The Court required no

evidentiary hearing to reach this conclusion, and no certificate of appealability was

issued. (Id.) The Eighth Circuit denied Petitioner-Defendant’s application for a

certificate of appealability on March 15, 2019. (Doc. No. 410.)

       In this motion, Petitioner-Defendant now asserts the same claims under Rule 60(b)

of the Federal Rules of Criminal Procedure, which have already been rejected by both

this Court and the Eighth Circuit. (Doc. No. 412; United States v. Pierre, 870 F.3d 845

(8th Cir. 2017).) The Government opposes Petitioner-Defendant’s motion, arguing that

Petitioner-Defendant raises no new issues or arguments under Rule 60(b) that were not

already denied in his § 2255 petition. (Doc. No. 416.) Petitioner-Defendant rebuts the

Government’s arguments in his most recently filed pleading, conceding that the

Government is correct that he “does not raise new arguments,” but states that it would be

improper for him to do so under Rule 60(b), and that the point of his arguments is that the

Court previously failed to consider his earlier claims that his constitutional rights were

violated during his change of plea hearing. (Doc. No. 420 at 1-2.)


                                              3
                                      DISCUSSION

I.     Section 2255

       The relief Petitioner-Defendant seeks in his present motion is the same as in those

previously denied with only superficial variations in presentation. Before an inmate may

file a “second or successive” motion pursuant to § 2255, he or she must first obtain the

permission of the Eighth Circuit Court of Appeals to seek such relief. See 28 U.S.C.

§§ 2244(b)(3)(A) and 2255(h); see also Boyd v. United States, 304 F.3d 813, 814 (8th

Cir. 2002). The Eighth Circuit has consistently held that a defendant “may not bypass the

authorization requirement of 28 U.S.C. § 2244(b)(3) for filing a second or successive

§ 2254 or § 2255 action by purporting to invoke some other procedure.” United States v.

Lambros, 404 F.3d 1034, 1036 (8th Cir. 2005); see also United States v. Patton, 309 F.3d

1093 (8th Cir. 2002) (collecting cases); Boyd, 304 F.3d at 814. Petitioner-Defendant has

not received the required order from the Eighth Circuit which would allow him to file a

successive § 2255 motion.

       Consequently, this Court is obligated to “dismiss it for failure to obtain

authorization from the Court of Appeals.” Id. In the interest of completeness, however,

the Court will briefly address Petitioner-Defendant’s specific claims.

II.    Rule 60(b)

       Rule 60(b) provides relief from a final judgment, order, or proceeding when

justified. See generally, Fed. R. Civ. P. 60(b). An inmate cannot use Rule 60(b) to

reopen a terminated § 2255 proceeding in order to assert additional claims. See, e.g.,

Tyler v. Purkett, 413 F.3d 696, 700 (8th Cir. 2005). Further, an inmate cannot avoid the


                                             4
rules and restrictions of 28 U.S.C. § 2255(h) by filing a successive motion as a

Rule 60(b) motion. See, e.g., Boyd, 304 F.3d 813; United States v. Matlock, 107 Fed.

App’x. 697 (8th Cir. 2004). A certificate of appealability must be obtained in order to

appeal the denial of any motion “that effectively or ultimately seeks habeas corpus or

§ 2255 relief.” Lambros, 404 F.3d at 1036.

       A Rule 60(b) motion must be treated as a successive § 2255 motion if it “raise[s]

issues . . . which [were] raised in [a] first section 2255 motion or which . . . could have

[been] raised in that motion.” Matlock, 107 Fed. App’x. at 698. “When a procedural

Rule 60(b) motion is in substance a successive habeas petition [it] should be treated

accordingly.” Baranski v. United States, 880 F.3d 951, 956 (8th Cir. 2018), cert. denied,

139 S. Ct. 266 (2018) (internal quotation marks omitted) (citing Gonzalez v. Crosby, 545

U.S. 524, 531 (2005)). “A certificate of appealability is required to appeal the denial of

any motion that effectively or ultimately seeks habeas corpus or § 2255 relief,” including

a Rule 59(e) or Rule 60(b) motion that seeks to “resurrect the denial” of an earlier § 2255

motion. Lambros, 404 F.3d at 1036.

       Petitioner-Defendant’s latest motion reiterates his previous claims, asking for a

different outcome without any additional justification and improperly seeking § 2255

relief. For these reasons, there is no relief or remedy available to Petitioner-Defendant

pursuant to Rule 60(b) without the required authorization from the Eighth Circuit.

                               EVIDENTIARY HEARING

       Based on the record before the Court, there is no reason for the Court to further

explore any credibility issues with respect to Petitioner-Defendant’s claims. A § 2255


                                              5
motion can be dismissed without a hearing when: (1) defendant’s allegations, if accepted

as true, would not entitle him to relief; or (2) the allegations cannot be accepted as true

because they are contradicted by the record, are inherently incredible, or are conclusions

rather than statements of fact. Delgado v. United States, 162 F.3d 981, 983 (8th Cir.

1998). Applying that standard to the Petitioner-Defendant’s allegations and the record

before the Court, the Court concludes that no evidentiary hearing is required in this case.

                        CERTIFICATE OF APPEALABILITY

       An appeal cannot be taken from a final order denying a motion under § 2255

without a COA. 28 U.S.C. § 2253(c)(1)(B)(2006); Fed. R. App. P. 22(b)(1). A court

cannot grant a COA unless the applicant has made “a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(3).

       The Court has considered whether the issuance of a COA is appropriate. See

Tiedeman v. Benson, 122 F.3d 518 (8th Cir. 1997). In that context, the Court concludes

that no issue raised is “debatable among reasonable jurists” or deserving of further

proceedings. Flieger v. Delo, 16 F.3d 878, 882 83 (8th Cir. 1994) (citing Lozado v.

Deeds, 498 U.S. 430, 432 (1991) (per curiam)). The Petitioner-Defendant has not,

therefore, made the “substantial showing of the denial of a constitutional right” necessary

for the issuance of a COA. 28 U.S.C. § 2253(c)(2).

                                      CONCLUSION

       Based upon the presentations and submissions of the parties, the Court having

again carefully reviewed the record in this matter and being otherwise duly advised in the

premises, the Court hereby enters the following:


                                              6
                                        ORDER

      Based upon the foregoing, and on all the files, records, and proceedings herein, IT

IS HEREBY ORDERED that:

      1.     Petitioner-Defendant Frantz Pierre’s pro se Motion to Reopen Habeas

Proceedings in Accordance with Fed. R. Civ. P. 60(b) (Doc. No. [412]) is respectfully

DENIED.

      2.     No evidentiary hearing is required in this matter.

      3.     No Certificate of Appealability will be issued to Petitioner-Defendant.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: January 7, 2020                           s/Donovan W. Frank
                                                DONOVAN W. FRANK
                                                United States District Judge




                                            7
